Filed 5/28/14 P. v. Super. Ct. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Petitioner,                                                     E060905

v.                                                                       (Super.Ct.Nos. FVI1401006 &
                                                                         J254119)
THE SUPERIOR COURT OF
SAN BERNARDINO COUNTY,                                                   OPINION

         Respondent;

BRANDON SKAGGS,

         Real Party in Interest.




         ORIGINAL PROCEEDINGS; petition for writ of mandate. Eric M. Nakata and

Larry W. Allen, Judges. Granted.

         Michael A. Ramos, District Attorney, and Brent J. Schultze, Deputy District

Attorney, for Petitioner.

         No appearance for Respondent.




                                                             1
        Friedman, Gebbie, Cazares, & Gilleece, and Robert Friedman for Real Party in

Interest.

                                       DISCUSSION

        In this matter we have reviewed the petition and the opposition filed by real party

in interest. We have determined that resolution of the matter involves the application of

settled principles of law, and that issuance of a peremptory writ in the first instance is

therefore appropriate. (Palma v. U.S. Industrial Fasteners, Inc. (1984) 36 Cal. 3d 171,

178.)

        In our view the case is governed by Solano v. Superior Court (People) (2009) 169
Cal. App. 4th 1361, and we see no reason to disagree with that decision. The procedural

differences are immaterial and there is nothing in the statutes that supports real party in

interest’s argument that by choosing to “adult-file” in the first instance, the People must

give up their right under Penal Code section 739 to obtain, in essence, a superior court

review of the magistrate’s refusal to issue a holding order as to a specific charge. Nor do

we find the argument that the magistrate had no power to “certify” the case to adult court

relevant; the magistrate’s only duty under Penal Code section 872 is to endorse its

findings of probable cause on the complaint. According to Welfare and Institutions Code

section 707, subdivision (d)(4), the matter then proceeds “according to the laws

applicable to a criminal case,” which is what the People did here.

        We also decline to find that the People waived their right to file an information in

the superior court by failing to object at the time of the order of remand, or by attempting



                                              2
to protect the public and keep real party in interest in custody by filing a juvenile petition

while this petition was contemplated.

                                       DISPOSITION

       Accordingly, the petition for writ of mandate is granted. Let a peremptory writ of

mandate issue, directing the Superior Court of San Bernardino County to arraign real

party on the information filed by petitioner. Proceedings in the juvenile court shall

remain stayed, pursuant to the order of this court dated April 15, 2014, pending resolution

of the criminal proceedings.

       Petitioner is directed to prepare and have the peremptory writ of mandate issued,

copies served, and the original filed with the clerk of this court, together with proof of

service on all parties.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                 RAMIREZ
                                                                                          P. J.
We concur:



KING
                           J.



CODRINGTON
                           J.




                                              3